                Case 20-50769-CTG       Doc 29     Filed 07/29/21     Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

       In re:                                )
                                             )                      Chapter 11
                                             )
       PROMISE HEALTHCARE GROUP, LLC et al., )                      Case No. 18-12491 (CTG)
                                             )
                     Debtors.                )
                                             )
                                             )
       SUCCESS HEALTHCARE 1, LLC and         )
       PROMISE HEALTHCARE, INC.,             )                      Adv. No. 20-50769 (CTG)
                                             )
                     Plaintiffs,             )
                                             )
                     v.                      )
                                             )
       SURGICAL PROGRAM DEVELOPMENT, LLC )
       and BRENDAN BAKIR, individually,      )
                                             )
                        Defendants.          )
                                             )

                   NOTICE OF SERVICE OF INITIAL DISCLOSURES

       PLEASE TAKE NOTICE that, on July 29, 2021, a copy of Defendants’ Initial

Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1) was served by electronic mail on:

 Stuart M. Brown, Esquire                                Mark C. Taylor
 Matthew S. Sarna, Esquire                               Waller Lansden Dortch & Davis, LLP
 DLA Piper LLP (US)                                      100 Congress Ave., Suite 1800
 1201 N. Market Street, Suite 2100                       Austin, TX 78701
 Wilmington, DE 19801


Dated: July 29, 2021                           MACAULEY LLC


                                                /s/ Thomas G. Macauley
                                               Thomas G. Macauley (No. 3411)
                                               300 Delaware Ave., Suite 1018
                                               Wilmington, DE 19801
                                               (302) 656-0100

                                               Attorneys for Defendants
